DETAILED ACTION

Response to Amendment

	Amendments and response received 06/21/2021 have been entered. Claims 2-8 are currently pending in this application. Claims 2 and 4-6 have been amended and claim 1 canceled by this amendment. Claims 7 and 8 have been newly added. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention was claimed.

Allowable Subject Matter

Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches assisting an operation of a user to move a colorimeter with respect to a color chart for color measurement by causing a presenting unit to present information indicating a difference between an actual speed and an ideal speed, wherein a control unit acquires the actual speed based on a captured movie that is a movie in which a state that the user moves the colorimeter is captured. Further, the control unit acquires the actual speed from a different device that is different from the device 
The closest prior art, Yoshiyuki Tsujimoto et al (US 20100090807 A1), teaches indicating a difference between an actual speed and an ideal speed, the actual speed being a moving speed of a handheld instrument when the user moves the handheld instrument with respect to a chart, the ideal speed being a moving speed of the instrument ideal for measurement on the chart. The prior art fails to indicate the control unit acquires the actual speed based on a captured movie that is a movie in which a state that the user moves the colorimeter is captured and acquiring the actual speed from a different device that is different from the device in which the program is carried out for assisting the operation of a user with moving a colorimeter with respect to a color chart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 28, 2021